Citation Nr: 1645834	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  09-12 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial compensable rating for moderately advanced osteoarthritis changes of the first metarsophalangeal joint (MTP), right great toe.  

2  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus, from November 14, 2007 to March 16, 2012.

3.  Entitlement to a rating in excess of 50 percent for bilateral pes planus, from March 17, 2012. 

4.  Entitlement to a higher initial compensable rating for residuals of a right hand injury with painful scar, from November 14, 2007, to March 16, 2012.

5.  Entitlement to an increased rating for residuals of a right hand injury with painful scar, currently evaluated as 10 percent disabling from March 17, 2012.
 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1984 to April 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part, granted service connection for pes planus, moderately advanced osteoarthritis changes of the first MTP, right great toe and residuals of a right hand injury with painful scar.  

In August 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  The Veteran was notified in a March 2013 letter that the VLJ who held his hearing in August 2010 had left the Board.  The undersigned has returned and will be adjudicating this decision.


The Board remanded this case for additional development if February 2012 and May 2015.  That development was completed and the case has since been returned to the Board for appellate review.

In an October 2012 rating decision, the Appeals Management Center granted increased evaluations for bilateral pes planus and residuals of a right hand laceration, assigned disability ratings for bilateral pes planus of 10 percent, effective November 14, 2007, and 50 percent effective March 17, 2012, and increasing the disability rating for residuals of a right hand laceration to 10 percent, effective March 17, 2012, for a painful scar.  However, as these increases do not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a higher initial rating for residuals of a right hand injury with painful scar is addressed in the REMAND that follows the ORDER section of this decision.  


FINDINGS OF FACT

1.  The Veteran's moderately advanced osteoarthritis changes of the first MTP, right great toe is manifested by painful motion.  

2.  Prior to March 17, 2012, the Veteran's bilateral pes planus was manifested by severe foot symptoms such as excessive pronation, painful callous formation, pain that increased with activity, fallen arches, forefoot malalignment, and weight bearing line over or medial to the great toe.  

3.  From March 17, 2012, the Veteran's bilateral pes planus was manifested by pronounced foot symptoms such as marked pronation, and extreme tenderness of the plantar surfaces, not improved by orthopedic shoes or appliances.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, and no more, for moderately advanced osteoarthritis changes of the first MTP, right great toe, have been met throughout the pendency of this claim.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 6010, 5280 (2016).

2.  The criteria for an initial 30 percent rating, and no more, for the bilateral pes planus have been met prior to March 17, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2016).

3.  The criteria for a rating in excess of 50 percent for bilateral pes planus, beginning March 17, 2012, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations to address the severity of his service-connected disabilities, most recently in May 2012.  The Veteran has not asserted, and the evidence of record does not show, that his disabilities have increased significantly in severity since those examinations.  The Board is aware of the new precedential opinion recently issued by the U.S. Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The Court in Correia held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint.  A remand for additional examinations under Correia is not required in this case because the relevant diagnostic codes do not invoke range of motion measurements.  Additionally, the Veteran was afforded a hearing before the undersigned Veterans Law Judge.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate any of the claims decided herein; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claims.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4(2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

The Veteran's bilateral pes planus has been rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276.  A noncompensable rating is appropriate when symptoms are mild and relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 10 percent evaluation is warranted for moderate bilateral or unilateral acquired flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet.  Id.  A 30 percent rating is applicable when there is severe bilateral, or 20 percent for severe unilateral, flatfoot with objective evidence of marked deformity such as pronation or abduction, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Id.  A 50 percent rating is warranted when there is pronounced bilateral, or 30 percent for pronounced unilateral, flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances.  Id.  The 50 percent rating is the highest disability rating assignable under the provisions of Diagnostic Code 5276.

The Veteran's moderately advanced osteoarthritis changes of the first metarsophalangeal joint of the right great toe has been rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5280.  When an unlisted residual condition is encountered which requires an analogous rating, the first two digits of the diagnostic code present that part of the rating schedule most closely identifying the bodily part or system involved, with a "99" assigned as the last two digits representing all unlisted conditions.  38 C.F.R. § 4.27 (2016).  Pursuant to Diagnostic Code 5280, a 10 percent disability rating is warranted for unilateral hallux valgus resulting in operation with resection of the metatarsal head; or severe symptoms of unilateral hallux valgus if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

Diagnostic Code 5003 directs degenerative arthritis, substantiated by X-ray findings, to be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes. 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

For the purpose of rating disability from arthritis, multiple involvements of the interphalangeal, metatarsal and tarsal joints of the lower extremities are considered groups of minor joints.  38 C.F.R. § 4.45 (f).

It is the intent of the schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119(1999); Hart v. Mansfield, 21 Vet. App. 505(2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21(2016).

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1 , 4.2, 4.41, 4.42 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to these disabilities.

By way of background, the Veteran was initially granted service connection for bilateral pes planus and osteoarthritis of the right great toe in the June 2008 rating decision on appeal; noncompensable ratings were assigned, effective November 14, 2007.  In October 2012, the RO assigned a 50 percent rating for bilateral pes planus, effective March 17, 2012. 

Right Great Toe

Service treatment records show that the Veteran was diagnosed with right foot hallux limitus manifested by painful limited range of motion and difficulty standing.  In November 2003 a right first MTP chilectomy was performed.  The final diagnosis was a right foot metatarsal head exostosis excision.  

In April 2008, the Veteran was seen in the VA podiatry clinic for a painful big right toe.  The podiatrist noted a history of trauma and surgery to the right big toe.  The Veteran also complained of painful calluses of both feet.  Objective examination findings included palpable pedal pulses, scar on the dorsal aspect of the right foot, elongated thickened nails, nucleated hyperkeratotic lesion on the plantar left foot, hyperkeratosis on the lateral right heel, limited range of motion of the right first metacarpophalangeal joint (MPJ), pain on range of motion of the right first MPJ, and pes planus.  X-rays revealed decreased joint space in the first MPJ of the right foot with medial and lateral lipping and spurring at the first metatarsal head.  The assessment was hallux limitus right foot, bilateral pes planus, hyperkeratotis lesions on both feet, and elongated, thickened nails.  The Veteran decided to try molded orthotics and deferred surgery.  

An April 2008 VA treatment record indicated that the Veteran underwent bunion surgery during service.  In April 2008, the Veteran's foot inspection revealed abnormal findings as evidenced by a bunion.    

The May 2008 VA examiner described the Veteran's right toe disorder as progressively worse since onset.  The Veteran responded fairly to the orthotics and had recently deferred surgery.  The Veteran was able to stand more than one, but less than three hours.  He was able to walk between one and three miles.  Right great toe symptoms included pain, stiffness, and weakness.  There was no deformity, giving away, instability, episodes of dislocation or subluxation, locking episodes, effusion, flare-ups, or inflammation.  Gait was normal on examination.  Range of motion testing of the first MTP joint of the right foot revealed flexion and extension to 30 degrees in both active and passive motion.  Range of motion against strong resistance was to 10 degrees.  There was no additional limitation of motion on repetitive use.  The examiner found tenderness, painful movement, and abnormal motion.  The examiner reviewed an April 2008 x-ray which showed moderately advanced osteoarthritic changes of the first MPJ and no acute bony pathology evident.  The diagnosis was degenerative joint disease of the right first MTP joint.  The examiner found significant effects on the Veteran's general occupation, to include weakness or fatigue and pain.  The Veteran stated that after walking a mile or two to deliver mail he had to rest due to right big toe pain.  The disorder resulted in a mild to moderate impact on activities of daily living, to include, shopping, exercise, sports, recreation, and traveling.  

A June 2008 problem list from the MacDill Air Force Base included acquired deformity of the toe or hallux limitus.  

At the August 2010 Board hearing, the Veteran testified that his right great toe disability caused constant pain.  He stated that he did not have full range of motion of the right toe and that his toe joints started to overlap with his other toe.  He stated that he missed work due to his toe pain.  

A September 2010 x-ray revealed mild hallux valgus deformity and mild degenerative changes of the first MTP.  The assessment was hallux limitus of the right foot.  An October 2010 VA podiatry consult showed that the Veteran complained of intermittent pain in big toe joint of the right foot.  Examination showed pain on palpation of the first interspace of the right foot, pain on extreme range of motion of the right first MPJ, decreased range of motion of the right first MPJ.  

The Veteran underwent a VA examination in March 2012.  The examiner provided a diagnosis of right great toe arthritis.  The Veteran reported right great toe pain since his in-service injury.  He felt moderate to severe toe pain with walking, standing, and driving.  It was described as an aching or sharp pain with severe pain and stiffness in the morning.  He used molded orthotics, a steroid injection, warm soaks, a foot massager, and pain medications to treat the symptoms.  The Veteran had a scar on the right toe, but it was not painful or unstable.  The examiner found palpable pedal pulses on both feet, pain on palpation of the plantar first MPJ right foot, pain on palpation of the first interspace of the right foot, pain on extreme range of motion of the right first MPJ, decreased range of motion of the first right MPJ, no crepitus on range of motion of the right first MPJ, a well healed linear scar dorsum of the right great toe MPJ, and a non-tender callus of the right great toe.  An x-ray revealed arthritis in one joint in the right foot.  The Veteran's right toe arthritis impacted his ability to work.  It was difficult for the Veteran to drive and step in and out of the postal service vehicle due to increased pain and limping.  The Veteran also required frequent breaks to rest.  

As previously noted, the Veteran's service-connected moderately advanced osteoarthritis changes of the first MPT of the right great toe has been assigned a noncompensable rating throughout the period on appeal pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5280.  In order for a compensable to be warranted under Diagnostic Code 5280, the evidence must show severe hallux valgus, resection of the metatarsal head, or impairment equivalent to amputation of the great toe, however.  Such symptoms are not shown by the evidence of record.  The manifestations of the Veteran's right great toe disability include right great toe arthritis, limited range of motion of the first MPT, painful motion, stiffness, and weakness.

As noted above, when degenerative arthritis is substantiated by x-rays, but the limitation of motion of the joint is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, there are no diagnostic codes specific to limitation of motion of the toes.  Additionally, arthritis was only found in the MTP of the right great toe and did not involve a group of minor joints as described under 38 C.F.R. § 4.59.  However, it is the intent of the schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury.  Therefore, in light of the x-ray findings of arthritis in the right great toe, as well as painful and limited range of motion of the right great toe, the Board finds that a 10 percent rating is warranted for the right great toe disability.  See 38 C.F.R. § 4.59. 

The Board has considered whether the Veteran's service-connected right great toe disability is entitled to a higher disability rating under any other diagnostic code.  However, the medical evidence does not show hammertoes, weak foot, claw foot, metatarsalgia, hallux rigidus, or impairment of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5281, 5282, 5283.  In addition, the objective evidence of record does not support a finding that the Veteran's right great toe arthritis is comparable to the moderately severe foot disability required for a 20 percent rating under Diagnostic Code 5284, as the evidence indicates the Veteran's disability is confined to his right great toe alone.  Therefore, the Board has considered other potential diagnostic codes, but the record does not suggest that any other less appropriate diagnostic code is applicable.  

Pes Planus Prior to March 17, 2012

January 2006 MacDill Air Force Base treatment records showed complaints of left foot pain in the plantar aspect under the forefoot in the center.  He complained of right plantar surface pain several times a month.  The pain increased with activity, was worse with walking, and was relieved by rest.  The Veteran stated that it felt like he walked on a pebble.  There was no tingling, burning, or numbness of the toes.  The provider found no gait abnormality, difficulty walking, swelling, stiffness, localized joint pain, or arthralgias.  The Veteran rated the pain as a four out of 10.  Examination showed fallen arches, excessive pronation, plantar callus under the third metatarsal head and tenderness to palpation.  Radiographs were negative.  The assessment was callus of the left foot and pes planus.  The callus was debrided and the Veteran was instructed to use a pumice stone to keep the callus trimmed.  The provider referred the Veteran to podiatry and in the request noted several callous formation to several areas of both feet with bunions to both great toes.  

In May 2008, the Veteran was afforded a VA examination.  The Veteran reported that during service he complained of soreness of the feet due to ill-fitting boots, which was treated with inserts.  It was noted that he underwent surgery to shave the bones of his feet in 2003.  The Veteran continued to treat the disorder with foot inserts and described a good response to the treatment.  On examination, the Veteran reported pain in the left foot, but denied swelling, heat, redness, stiffness, fatigability, weakness, and lack of endurance.  The Veteran experienced pain in the ball and heel of the right foot and great toe.  Left foot examination reflected no painful motion, swelling, tenderness, instability, weakness, abnormal weight bearing, skin or vascular abnormality, or malunion or nonunion of the tarsal or metatarsal bones.  Right foot examination revealed no painful motion, swelling, instability, weakness, or malunion or nonunion of the tarsal or metatarsal bones.  The right foot examination showed pain to palpation of the dorsum of the right foot; abnormal weight bearing as evidenced by callosities; and skin or vascular abnormality as evidenced by a well healed scar on the dorsum of the right foot.  Examination of both feet showed that the Achilles alignment was normal on weight bearing and non-weight bearing.  The examiner found forefoot malalignment not correctable by manipulation and mild pronation with no pain on manipulation. There was no arch present on weight bearing and non-weight bearing.  The weight bearing line was medial to the great toe on the left foot and over the great toe on the right foot.  The examiner described the disorder as stable.  Functional limitations included ability to stand between one and three hours and walk one to three miles.  The Veteran did not use assistive devices.  The diagnosis was bilateral pes planus with no significant effects on usual occupation.  The disorder resulted in a mild to severe impact on sports, recreation, exercise, and traveling.  

At the August 2010 Board hearing, the Veteran testified that his flat feet were sore and he experienced pain with every step.  He stated that his symptoms were worse than represented on the May 2008 VA examination.  

An October 2010 VA podiatry consult showed that the Veteran intermittent stiffness and pain on the bottom of the heels.  Examination showed minimal pain on palpation of the plantar medial right heel at the attachment of the plantar fascia, and pes planus of both feet.  A September 2010 x-ray revealed bilateral plantar fasciitis and pes planus.  The Veteran was advised to use orthotics. 

Based on the foregoing, the Board finds that prior to March 17, 2012, the Veteran's bilateral pes planus was severe based on symptoms such as excessive pronation, painful callous formation, pain that increased with activity, fallen arches, forefoot malalignment, and weight bearing line over or medial to the great toe, warranting a 30 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  The Veteran treated the symptoms with custom orthotics and pain medication.  He also reported that his pes planus restricted his ability to walk and deliver mail as a postal worker.  While some of the Veteran's symptoms have not approximated the particulars for a 30 percent disability rating, the medical records indicated severe pes planus.  Therefore, given the severity of his symptoms, the Board finds that the Veteran's service-connected pes planus more nearly approximates the criteria contemplated by the 30 percent disability rating for the period prior to March 17, 2012.  The criteria for the next higher and maximum schedular 50 percent rating for pronounced bilateral pes planus were not met prior to March 17, 2012.  There was no evidence of extreme tenderness to palpation or marked inward displacement and severe spasm of the tendo achillis on manipulation.  Moreover, the evidence of record indicated that the Veteran used shoe inserts with a good response.  Accordingly, an initial rating of 30 percent, but no more, is warranted for the Veteran's service-connected bilateral pes planus prior to March 17, 2012.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

Pes Planus Beginning March 17, 2012

The Veteran underwent a VA examination in March 2012.  The examiner acknowledged the earlier diagnosis of bilateral pes planus.  The Veteran reported moderate pain in the right foot and severe pain in the left foot.  The pain was mostly in the balls of the feet and was described as a sharp pain.  He experienced an aching heel pain in the morning.  The pain was aggravated by walking and alleviated by rest.  He reported use of pain medications for severe pain.  The Veteran also used specially molded shoes, thick socks, and over the counter shoe pads to relieve the foot pain.  The examiner found bilateral great toe callus that was previously shaved off by a podiatrist.  The Veteran used a pumice stone and scissors to remove the callus once a month.  The examiner found pain on manipulation of both feet with pain accentuated on manipulation of the right foot.  There was swelling on use of the right foot, calluses on both feet, and extreme tenderness of the plantar surface of both feet.  The examiner found that the Veteran's feet symptoms were relieved by arch supports or orthotics.  Findings also included decreased longitudinal arch height on weight bearing, objective evidence of marked deformity, and marked pronation.  The weight bearing line fell over or medial to the great toe due to his pes planus and right great toe arthritis.  The Veteran did not have inward bowing of the Achilles tendon or marked inward displacement and severe spasm of the Achilles tendon.  X-ray results showed arthritis of the right foot, to include right great toe arthritis.  The examiner found that the Veteran's pes planus impacted his ability to work.  Specifically, the Veteran needed to take frequent breaks to relieve the foot pain.  The Veteran also limped due to the foot pain.   

A November 2012 VA primary care note showed complaints of sore feet and a request for new diabetic shoes.  

A February 2014 VA podiatry note showed that the Veteran complained of heel pain for one month.  The pain was worse in the morning and when he was off his feet.  He previously treated the symptoms with custom inserts, but they were worn out.  He walked 7 miles a day as a postal worker and his feet became progressively tired throughout the day.  Examination showed an antalgic gait, palpable pedal pulses, tenderness to palpation, low arch, and pain with range of motion of the MPJ.  The assessment was plantar fasciitis, pes planus, and hallux limitus.  The Veteran was casted for custom orthotics and instructed to gradually break from inserts.   

February 2014 MacDill AFB records showed increased heel pain with the orthotic shoes he received from the VA.  He described sharp pain that was worse in the morning.  The assessment was plantar fasciitis and he was instructed to wear the orthotics. 

From March 17, 2012, the Veteran's bilateral pes planus was assigned a 50 percent disability rating.  Beginning March 17, 2012, the evidence demonstrates the Veteran's bilateral pes planus was pronounced, based on objective evidence of marked pronation and extreme tenderness of the plantar surfaces, not improved by orthopedic shoes or appliances.  A 50 percent disability rating is the maximum schedular rating that can be assigned under Diagnostic Code 5276 and under any other diagnostic code addressing the feet.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277 to 5284 (2016).  In this regard, the Board notes that the Veteran is service connected for bilateral pes planus and his disability is specifically contemplated by and ratable under Diagnostic Code 5276.  See 38 C.F.R. § 4.71a.  

The Board has considered whether the Veteran's service-connected bilateral pes planus is entitled to a higher disability rating under any other diagnostic code.  However, a 50 percent disability rating is the maximum schedular rating that can be assigned under Diagnostic Code 5276 and under any other Diagnostic Code addressing the feet.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277 to 5284 (2016).  Additionally, the medical evidence does not show hammertoes, weak foot, claw foot, metatarsalgia, hallux rigidus, or impairment of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5281, 5282, 5283.  Therefore, the Board has considered other potential diagnostic codes, but the record does not suggest that any other less appropriate diagnostic code is applicable.  

Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107 (b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403   (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has also afforded the Veteran full competence and credibility relative to his claim for an increased rating for bilateral pes planus, which resulted in a schedular maximum evaluation for this disability.  

The Board has considered whether the case should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the Board has found the Veteran's disabilities do not break from the "governing norm," as the disabilities are expressly contemplated by the rating schedule.  In addition, as described above, all manifestations of the Veteran's disabilities have been accounted for by the applicable Diagnostic Codes.  As such, the condition does not satisfy the first criterion for submission for extra-schedular consideration, as the condition is not considered an exceptional or unusual disability.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321 (b) is not in order.


ORDER

An initial 10 percent rating for moderately advanced osteoarthritis changes of the first MTP right great toe, is granted throughout the period of the claim, subject to the criteria governing the payment of monetary benefits.  

An initial 30 percent schedular rating for bilateral pes planus, prior to March 17, 2012, is granted throughout the period of the claim, subject to the criteria governing the payment of monetary benefits.  

A disability rating in excess of 50 percent for bilateral pes planus, beginning March 17, 2012, is denied.  


REMAND

The Veteran asserts that his service-connected residuals of a right hand injury with painful scar is more severe than the currently assigned rating.  

The Veteran underwent a VA examination in May 2008.  The examiner found that the Veteran had a residual laceration on the right hand with symptoms such as occasional pain in the dorsum right hand with cold weather and swelling.  The symptoms were present in the dorsum right hand and base of the middle finger.  Examination did not reveal a gap between the thumb pad and fingers; a gap between the finger and proximal transverse crease of the hand on maximal flexion; decreased strength for pushing, pulling, and twisting; or decreased dexterity for twisting, probing, writing, touching, and expression.  Range of motion testing of the right long digit was to 90 degrees flexion for the metacarpal phalangeal joint (MCP); 100 degrees flexion for the proximal interphalangeal joint (PIP); and 90 degrees flexion for the distal interphalangeal joint (DIP).  There was no pain on active or passive motion or additional loss of motion on repetitive use of the joint.  

In March 2012, the Veteran underwent a VA examination.  The examiner noted a right hand scar with moderate pain and swelling aggravated by use of the right hand and cold weather.  The scar was linear and measured 4.5 cm.  The pain was described as a dull and aching pain which occurred one to two times per week and lasted minutes to an hour.  The examiner found that the scar was painful, but not unstable.  The scar did not result in limitation of motion.

An April 2012 VA hand x-ray showed arthritis of the right band, but no foreign body.  

The Veteran was afforded another VA examination in September 2015.  The examiner noted the Veteran's in-service laceration to the dorsum hand exposing the middle extensor tendon.  The diagnosis was laceration of the right hand with painful scar.  The examiner noted one scar on the right hand.  The scar was not both painful and unstable, but did result in pain and limited range of motion with use of the hand.  The examiner found that the Veteran had wrist pain after repetitive use, but did not provide range of motion measurements.  The examiner also evaluated the Veteran's hand and fingers.  Range of motion of the right hand was abnormal.  Functional loss was due to pain.  There was flexion to 90 degrees for the index finger, long finger, and ring finger.  The examiner determined that the Veteran did not have a gap between the thumb and fingers.  There was a 1 cm gap between the finger and the proximal transverse crease of the hand.  Muscle strength was normal and the Veteran did not have muscle atrophy.  An x-ray revealed arthritis of the right hand.  The middle finder was deviated laterally about five degrees from neutral.  

The Veteran most recently underwent a VA examination in December 2015.  The examiner found that the right hand scar resulted in moderate pain with swelling.  The symptoms were aggravated by using the hand, working with tools, shaking his hands, and cold weather.  The Veteran described the pain as a moderate dull and aching pain, which occurred one to two times a week and lasted minutes to an hour.  The scar was painful, but not unstable.  Examination showed mild swelling and tenderness of the right middle finger and dorsum of the right hand.  The Veteran reported decreased ability to grip and grasp things with the right hand, and increased pain with repetitive use.  The Veteran experienced pain and swelling in the right middle finger and metacarpal joint daily, which lasted one to two hours, or if severe lasted two to three hours.  Functional impairment included his inability to grip and hold things with the right hand.  Range of motion was abnormal.  The examiner noted decreased flexion of the right long finger.  Range of motion testing for the right long finger showed extension to zero degrees and flexion to 80 degrees at the MCP, extension to zero degrees and flexion to 85 degrees at the PIP, and extension to zero degrees and flexion to 60 degrees at the DIP.  There was a 2 cm gap between the thumb and the fingers, but no gap between the finger and proximal transverse crease of the hand on maximal finger flexion.  The examiner noted pain in finger flexion and opposition with the thumb, which contributed to functional loss.  The examiner found pain with use of the hand and tenderness to the right long finger MCP, and mild swelling related to inflammation.  The examiner did not find additional functional loss with repetitive use testing, but noted pain in the right long finger and hand with repetitive use.  Muscle strength of the right hand was 4/5, which indicated some active movement against some resistance.  The examiner found that the decrease in muscle strength was due to the laceration.  X-ray results of the right long finger indicated moderate degenerative changes of the interphalangeal joints, predominantly in the DIP joint.  

At the outset the Board notes that the VA examinations performed in May 2008, September 2015, and December 2015 have been rendered inadequate by the recent holding by the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The Court in Correia held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint.  The September 2015 and December 2015 VA examination reports did not specify whether pain was tested in both active and passive motion.  The examiners also did not indicate whether pain was tested in both weight-bearing and non-weight-bearing.  Consequently, the VA examination reports are inadequate.   

The Veteran's right hand disability is currently rated pursuant to the criteria set forth in 38 C.F.R. § 4.118, Diagnostic Code 7804, relating to scars.  The rating criteria for scars are set forth at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2015).  Diagnostic Code 7805 specifically provides that any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 should be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.  As mentioned above, the September 2015 VA examiner found that the Veteran's wrist resulted in pain with repetitive use.  However, it was not clear from the examination report if the right hand scar caused limitation of motion of the right wrist.  As such, a remand is required to determine if the scar causes limitation of motion of the right wrist.  Additionally, the September 2015 VA examiner found normal muscle strength, but the December 2015 VA examiner noted decreased muscle strength and the Veteran's inability to grip or grasp things with his right hand.  Although the May 2012 and September 2015 VA examiners indicated no muscle or nerve damage, in light of the more recent December 2015 findings, a remand is required to determine whether the right hand scar resulted in muscle or neurological impairment.  

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, including updated VA treatment records.  

2.  Then, the Veteran should be scheduled for a VA examination to determine the current degree of severity of his service-connected residuals of a right hand injury with painful scar.  

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria.  The examiner must determine whether the Veteran's service-connected scar causes limitation of motion of the Veteran's wrist and, if so, the limitation of motion caused by his service-connected scar.  The examiner must also provide an opinion as to whether the Veteran has neurological or muscle impairment related to his service-connected right hand injury with scar.  

The RO should ensure that the examiner provides all information required for rating purposes.  In particular, the examination should include testing for pain on both active and passive motion, and with weight-bearing and nonweight-bearing.  In addition, the range of motion of the opposite undamaged joint should be documented, if possible.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  

Also, to the extent possible, the examiner should provide an assessment of the functional impairment during flare ups.  If the examiner is unable to do so, the examiner should explain why.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.  

4.  Finally, the RO or the AMC should adjudicate the issue remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, an SSOC should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


